Citation Nr: 0018430	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  94-09 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
undifferentiated type, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to March 
1967.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1993 rating decision of the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the issue on appeal.

The Board issued a decision on this claim in July 1996.  
However, pursuant to a January 1998 Joint Motion for Remand, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a January 9, 1998, Order, which vacated the 
July 1996 Board decision and remanded the case to the Board.

This claim was also the subject of a September 1998 remand 
wherein the Board sought further development of the evidence.


REMAND

Where a veteran has stated that a service-connected 
disability has increased in severity, a claim of entitlement 
to an increased rating for that service-connected disability 
is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In this case, the veteran has stated that his 
service-connected schizophrenia, undifferentiated type, has 
increased in severity.  Therefore, the Board finds that this 
claim is well grounded.

The Court has held that VA has a duty to assist claimants in 
the development of facts pertinent to well grounded claims 
and that VA must accomplish additional development of the 
evidence if the record currently before it is inadequate.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999); 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Morton v. West, 
12 Vet. App. 477 (1999).

The veteran's representative, in a May 2000 VA Form 646, 
Statement of Accredited Representation in Appealed Case, 
requested that this appeal be remanded, "so that the current 
Mental Health Clinic records mentioned in the C&P exam can be 
obtained and evaluated."  The veteran's representative also 
requested, in a May 2000 Written Brief Presentation, that VA 
obtain medical evidence associated with the veteran's 
retirement.

A remand by the Court or the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
September 1998 Board remand requested a VA examination where 
the examiner specifically stated whether numerous symptoms 
were present or not, where the examiner specifically stated 
the severity of those symptoms present, and where the 
examiner provided opinions as to the severity of impairment 
caused by the veteran's disability.  The October 1998 VA 
examination report does not contain the information sought 
regarding whether or not several of the listed symptoms are 
exhibited.  Therefore, the Board feels that a VA examination 
is necessary in order to properly provide the information 
sought in the previous remand.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should obtain the medical 
records regarding the veteran's 
retirement.

2.  The RO should obtain the veteran's VA 
medical records, to include reports of 
any treatment by VA Mental Health 
Clinics.

3.  The RO should schedule the veteran 
for a VA mental disorders examination.  
The claims folder and a copy of this 
remand should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  Specifically the 
examiner should provide the following 
information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should provide a 
complete, five axis diagnosis of all 
mental disorders present.  That 
diagnosis should include a numerical 
global assessment of function, as 
well as a prose description 
explaining the criteria from the 
Diagnostic and Statistical Manual of 
the American Psychiatric Association 
which qualify the veteran for the 
assigned global assessment of 
functioning.

c)  The examiner should state 
whether or not the veteran has any 
of the symptoms listed below. For 
each symptom listed, the examiner 
should explicitly state whether or 
not that symptom is present.  If 
present, the examiner should state 
the severity or frequency of the 
symptom as appropriate.  The 
examiner should also state whether 
the veteran's disability requires 
continuous medication for control.  
The symptoms are:  gross impairment 
in thought processes or 
communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of  daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name; suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
which is intermittently illogical, 
obscure, or irrelevant; near-
continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked  
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a worklike setting); 
inability to establish and maintain 
effective relationships; flattened 
affect; circumstantial, 
circumlocutory, or stereotyped 
speech; panic attacks more than once 
a week; difficulty in understanding 
complex commands; impairment of 
short- or long-term memory (e.g., 
retention of only highly learned 
material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining 
effective work and social 
relationships; depressed mood; 
anxiety; suspiciousness; panic 
attacks (weekly or less often); 
chronic sleep impairment; mild 
memory loss (such as forgetting 
names, directions, recent  events); 
and control by continuous 
medication.

d)  The examiner should specifically 
provide an opinion as the level of 
social impairment caused by the 
veteran's mental disorder (e.g., 
mild, definite, considerable, 
severe, or total).

e)  The examiner should specifically 
provide an opinion as the level of 
occupational or industrial 
impairment caused by the veteran's 
mental disorder (e.g., mild, 
definite, considerable, severe, or 
total).

f)  The examiner should state 
whether the veteran has any active 
psychotic manifestations.  If so, 
the examiner should provide an 
opinion as to their extent, 
severity, depth, persistence, and 
bizarreness.

4.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) (if the examination report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes).  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

5.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, in whole or in 
part, he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

